Citation Nr: 1121659	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk


INTRODUCTION

The Veteran had active duty from August 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO rating decision that, in pertinent part, denied service connection for a left knee disability.  


FINDINGS OF FACT

The Veteran's current left knee disability was not present during service or for many years thereafter, and was not caused by any incident of service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2009, correspondence in September 2009, and a rating decision in February 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran.  The case was last readjudicated in an April 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, or relevant evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease" may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has a left knee disability that is related to service.  The Veteran specifically alleges that he incurred this disability during an exercise at Basic Training in which his left knee ligaments were "drugged out." 
 
The Veteran's service treatment records do not show treatment for any left knee disabilities, including torn ligaments in the left knee.  The Veteran's service treatment records do show treatment for a wart on the left knee.  An October 1972 treatment entry revealed that the Veteran was treated for a bleeding wart on his left knee.  Another October 1972 entry noted that the wart was removed and the wound was revised and closed.  

At the time of his separation examination in October 1973, the Veteran stated he was in good health, and he indicated that he did not have a "trick" or locked knee.  The Veteran also stated he did not have any swollen or painful joints.  The objective October 1973 examination report included a notation that the Veteran's lower extremities were normal.  

The first post-service evidence of record of any possible left knee disability was in March 2009.  The Board finds it pertinent that approximately thirty-five years passed from the date of the Veteran's separation from service in 1974, until the first post-service diagnosis of any left knee injury in May 2009.  This lengthy period without treatment for any left knee disability is evidence against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

A March 2009 VA treatment report noted a past surgical history of a "stitched up" left knee ligament.  A left knee disability was not diagnosed at that time.

Another March 2009 VA treatment report noted that the Veteran had a past medical history of "some bilateral knee discomfort," and that he also had a history of bilateral knee surgeries.  No diagnosis of any knee disability was made during this exam.

At a May 2009 VA general medical exam, the Veteran had tenderness on palpitation of the knees, but no significant swelling or abnormality was noted on inspection.  Significantly, the knee ligaments were tested and determined to be stable. The Veteran was diagnosed with osteoarthritis of knees bilaterally.

A June 2009 VA treatment report indicated that the Veteran complained of swelling in his left knee, which he stated began one week prior to this exam.  The Veteran denied any history of injury to or twisting of his left knee.  The Veteran was diagnosed with left knee effusion.  The physician stated that the left knee effusion condition was improving, and that an x-ray would not change the management of the diagnosis.  

The Veteran underwent a VA joints examination in October 2009.  In the examination report, the examiner noted that the Veteran claimed to have injured his left knee during Basic Training while crawling on his back under barbed wire.  He reported that the Veteran claimed the knee got caught up in the wire and required some kind of surgical procedure of which he is not sure of the exact description.  The examiner noted that the Veteran claimed to have had work done on his ligaments.  The Veteran was also noted to have stated that there were sutures involved, that he was taken off duty for one week after this accident, and that he was not sure whether any X-rays were taken.  The examiner also reported that the Veteran stated he had not experienced any real trouble with his left knee from 1972 until approximately one ago, when he began to feel a tiredness in the left knee.  The Veteran stated that the knee will want to give out.  The examiner noted the Veteran's history of treatment at the Buffalo VAMC in June 2009.  

Objective findings on physical examination included mild tenderness on the prepatellar area anteriorly.  The examiner reported that range of motion testing revealed some loss in full range of motion on flexion and extension.  Significantly, the Veteran's left knee ligaments were tested and determined to be stable.  The joint was stable when testing for the anterior and posterior cruciate ligaments as well as the medial and lateral collateral ligaments.  There was no evidence of cracking or crepitation.  No X-rays were taken.  

The impression was "Sprain, left knee."  The examiner provided a medical opinion that does not favor the Veteran's claim.  In pertinent part, the examiner's opinion reads as follows:  

It is not at least as likely as not that the patient's current condition is a continuation or is caused by his knee injury on active duty.  

No record of knee injury or surgery in his c-file during active duty and no surgical incision and no complaints for over 34 years after discharge from active duty.  

Report of VA Examination, October 2009, page 2.

The Board finds it pertinent that the October 2009 VA physician reviewed the Veteran's available medical records before this exam, noting there were no records indicating a knee injury or surgery during active duty and no evidence of Veteran's complaints of left knee disability for decades after separation from service.  The Veteran was diagnosed with a left knee sprain, and, after a review of the claims file, the physician stated the current left knee disability was not likely caused during active duty.  The claims file contains no medical opinion linking any current disorder to service.

The Board observes that the probative medical evidence does not suggest that the Veteran's current left knee disability is related to his period of service.  In fact, the probative medical evidence provides evidence against this finding. 

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, all the competent medical evidence of record is against the Veteran's claim.  The only evidence favoring the claim is found in the Veteran's statements.  Essentially, the Veteran has contended that he had an injury to his left knee ligaments during service that was more severe than just the removal of warts.  He contends that left knee ligaments were "drugged out" of his leg, and that his current left knee disability is related to that injury.  The Veteran asserts that the VA examinations were lacking in that they did not provide an X-ray to determine whether or not he was missing ligaments in the knee.  

The Board observes that the Veteran has reported his belief that his left knee disability is due to an injury that took place during his period of service.  While the Veteran is competent to report that he had left knee problems or pain during his period of service, or that he has had left knee problems for the last few years, he is not competent to diagnose his alleged left knee disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or the lay testimony is describing symptoms at the time which support a later diagnosis by a medical professional).  There is no evidence on file to show that the Veteran has medical training sufficient to allow him to provide a competent medical diagnosis of his condition during service or a competent medical nexus opinion that his current knee sprain had its onset with an injury more than 30 years earlier.  

Additionally, the Veteran's statements describing ligaments being "drugged out" of his leg during service are not supported by later medical professional findings.  As shown in his 2009 VA treatment records and medical exams (outlined above), the ligaments were found to be stable.  Further, the October 2009 VA examiner's medical opinion was that the Veteran's left knee disability was not due to active service.   The examiner gave that opinion after reviewing the claims file, taking into account the Veteran's history and his recorded medical history, and providing a full examination of the knee itself.  The examiner gave a full and reasonable explanation for the rationale behind his opinion.  There is no medical evidence of record countering this opinion. 

The weight of the competent evidence demonstrates that the Veteran's left knee disability began decades after his period of service and that it was not caused by any incident of service.  This condition was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for left knee disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


